PER CURIAM.
We have for review Goodloe v. State, 652 So.2d 981 (Fla. 5th DCA 1995), which expressly and directly conflicts with the opinion in McGauley v. State, 632 So.2d 1154 (Fla. 4th DCA 1994). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
This Court recently disapproved the decision in McGauley and held that consecutive county jail sentences for misdemeanors which total more than one year are permitted. Armstrong v. State, 656 So.2d 455 (Fla.*8211995). Accordingly, we approve the decision below.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.